DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 5/3/2022 does not put the application in condition for allowance.
Examiner withdraws all objections and rejections in prior office action due to the amendments.
Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Regarding Claim 1, line 2, the limitation of “comprising:a polymer” requires spacing between the words, and it appears the limitation should be “comprising: a polymer”
In line 7, the limitation of “least two low- dimensional” appears it should be 
“least two low-dimensional”
Regarding Claim 2, the limitation of “PSX,” is bold, it appears the limitation should not be bold.
Regarding Claim 3, the limitation of “nanospheres(HCN)” appears is should be 
“nanospheres (HCN)”
Regarding Claim 4, the limitation of “carbonnanostructures” appears it should be 
“carbon nanostructures”
Regarding Claim 5, the limitation of “carbonnanostructures” appears it should be 
“carbon nanostructures”
Regarding Claim 7, the limitation of “linearnanostructure” appears it should be 
“linear nanostructure”
Regarding Claim 8, the limitation of “GO” is bold, it appears it should not be bold, and the limitation of “orcombination” should be “or combination”
Regarding Claim 9, the limitation of “ofcarbon” and “carbonnanospheres” should be “of carbon” and “carbon nanospheres’ respectively
Regarding Claim 10, the limitation of “thecured” should be “the cured”
Regarding Claim 11, line 7, the limitation of “low- dimensional” should be “low-dimensional”
In line 12, the limitation of “limitcan” should be “limit can”
In line 13, the limitation of “formixtures” should be “for mixtures”
Regarding Claim 12, the limitation of “rangefrom” should be “range from”
Regarding Claim 13, the limitation of “fromabout” should be “from about”
Regarding claim 14, the limitation of “canrange” should be “can range”
Claim 6 is objected since the claim depends on claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation of “the percolation limit” lacks antecedent basis.
Regarding Claim 10, the limitation of “the percolation limit” lacks antecedent basis.

Regarding Claim 11, the limitation of “the ET coating” ,“the desired use, while” and “the percolation limit” lacks antecedent basis.
Claims 2-9, and 12-14 are also rejected since the claims depend on claims 1 and 11 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US Pub No. 2016/0185983)
	Regarding Claim 1, Liu et al. teaches a composition useful for electro-thermal coatings [Abstract] comprising:
	a polymer matrix [0005]; and a nanostructure mixture evenly mixed into the polymer matrix the nanostructure mixture comprising at least two low-dimensional nanostructures [0046, the concentration range for the nanostructures can range from 1 to 50 wt%, and the ratios of 0D to 1D, and 2D nanostructures which make up the nanostructures [0040] can range from 1 to about 50 wt% [0046]]
	Liu et al. is silent on wherein at least one of the two low-dimensional nanostructures is above the percolation limit and at least one nanostructure mixture is below the percolation limit of each of the at least two low-dimensional nanostructures within the polymer matrix when the composition is cured.
	Liu et al. teaches a nanostructure range of 1 to 50 wt% where the ratio of 0D to 1D, and 2D nanostructures which make up the nanostructures [0040] can range from 1 to about 50 wt%, [0040,0046, the percolation limit can vary from about 6 to 12 percent, and the concentration range for the nanostructures can range form 1 to 50 wt%, and the ratios of 0D to 1D, and 2D nanostructures which make up the nanostructures [0040] can range from 1 to about 50 wt% [0046], this results in at least one nanostructures below the percolation limit, and at least one nanostructures above the percolation limit.]
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures , with said construction cost and operating efficiency both changing as the parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures are changed, the precise parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein at least one of the two low-dimensional nanostructures is above the percolation limit and at least one nanostructure mixture is below the percolation limit of each of the at least two low-dimensional nanostructures within the polymer matrix when the composition is cured.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures in the teaching of Liu et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).	
	Regarding Claim 2, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the polymer matrix comprises a species selected from the group consisting of polysiloxane (PSX), siloxane monomers, polyacrylate (acrylic latex), polyacetylene (PAC), polyphenylene vinylene (PPV), polyurethane (PU), polyaniline (PAND), polythiophene (PT), polypyrrole (PPY), polyphenylene sulfide (PPS), and polyquinoline (PQ) [0005].
	Regarding Claim 3, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the mixture is selected from 0D carbon nanostructures comprising carbon black, fullerenes, hollow graphitic carbon nanospheres (HCN), porous carbon nanospheres, carbon onions, schwartzites, and carbon nanocages [0040].
	Regarding Claim 4, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the mixture is selected from 1D carbon nanostructures comprising carbon nanotubes (CNT), single walled CNT (SWCNT), multiple walled CNT (MWCNT), meta-carbon nanotubes, chiral carbon nanotubes, doped carbon nanotubes, fullerene nanowires, and doped fullerene nanowires [0040].
	Regarding Claim 5, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the mixture is selected from 2D carbon nanostructures comprising graphene, graphene oxide (GO), intercalated graphene, exfoliated graphene, and carbon nanotubes in planar arrays [0040].
	Regarding Claim 6, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the mixture is a combination of 0D, 1D and 2D carbon nanostructures [0040].
	Regarding Claim 7, Liu et al. is relied upon for the reasons given above, Liu et al. teaches comprising a combination of nanospheroid, a linear nanostructure, and/or a planar nanostructure [0005].
	Regarding Claim 8, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the planar nanostructures comprise any one or combination of graphene, graphene oxide (GO), intercalated graphene, exfoliated graphene, and carbon nanotubes in planar arrays [0040].
	Regarding Claim 9, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the nanospheroid comprises a combination of carbon black, fullerenes, hollow graphitic carbon nanospheres (HCN), porous carbon nanospheres, carbon onions, schwartzites, doped fullerenes, carbon bucky balls, and carbon nanocages [0041].
	Regarding Claim 10, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein concentration of the mixed nanostructures within the cured polymer composite coating is below the percolation limit of each individual carbon nanostructure type, alone, within an identical polymer matrix [0041].
	Regarding Claim 11, Liu et al. teaches a composition useful for electro-thermal coatings [Abstract] comprising:
	a polymer matrix [0005]; and
	a nanostructure mixture mixed into the polymer matrix the nanostructure mixture comprising at least two low-dimensional nanostructures [0046, the concentration range for the nanostructures can range form 1 to 50 wt%, and the ratios of 0D to 1D, and 2D nanostructures which make up the nanostructures [0040] can range from 1 to about 50 wt%]
	Liu et al. is silent on wherein at least one of the two low-dimensional nanostructures is above the percolation limit and at least one nanostructure mixture is below the percolation limit of each of the at least two low-dimensional nanostructures within the polymer matrix when the composition is cured.
	Liu et al. teaches a nanostructure range of 1 to 50 wt% where the ratio of 0D to 1D, and 2D nanostructures which make up the nanostructures [0040] can range from 1 to about 50 wt%, [0040,0046, the percolation limit can vary from about 6 to 12 percent, and the concentration range for the nanostructures can range form 1 to 50 wt%, and the ratios of 0D to 1D, and 2D nanostructures which make up the nanostructures [0040] can range from 1 to about 50 wt% [0046], this results in at least one nanostructures below the percolation limit, and at least one nanostructures above the percolation limit.]
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures , with said construction cost and operating efficiency both changing as the parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures are changed, the precise parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein at least one of the two low-dimensional nanostructures is above the percolation limit and at least one nanostructure mixture is below the percolation limit of each of the at least two low-dimensional nanostructures within the polymer matrix when the composition is cured.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures in the teaching of Liu et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).	
	Furthermore, Liu et al. teaches wherein the quantity of nanostructures within the polymer matrix can vary based on the type of nanostructures in the ET coating and the desired use, the percolation limit can vary, percolation limits from about 6 to about 12 weight percent can be achieved for mixtures of graphene and polysiloxane [0046] overlapping the claimed 8 to about 25 weight percent.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 12, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the concentrations of nanostructures can range from percolation limits from about 6 to about 12 weight percent [0046] overlapping the claimed about 5 wt. % to about 20 wt. % 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 13, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the concentration of nanostructures can range from percolation limits from about 6 to about 12 weight percent [0046] overlapping the claimed about 10 wt. % to about 30 wt. % 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 14, Liu et al. is relied upon for the reasons given above, Liu et al. teaches wherein the ratios of 0D to 1D and 2D nanostructures can range from percolation limits from about 6 to about 12 weight percent [0046] overlapping the claimed about 1 wt. % to about 50 wt. % 
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
	Liu et al. teaches a nanostructure range of 1 to 50 wt% where the ratio of 0D to 1D, and 2D nanostructures which make up the nanostructures [0040] can range from 1 to about 50 wt%, [0040,0046, the percolation limit can vary from about 6 to 12 percent, and the concentration range for the nanostructures can range form 1 to 50 wt%, and the ratios of 0D to 1D, and 2D nanostructures which make up the nanostructures [0040] can range from 1 to about 50 wt% [0046], this results in at least one nanostructures below the percolation limit, and at least one nanostructures above the percolation limit.]
	As the cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures , with said construction cost and operating efficiency both changing as the parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures are changed, the precise parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein at least one of the two low-dimensional nanostructures is above the percolation limit and at least one nanostructure mixture is below the percolation limit of each of the at least two low-dimensional nanostructures within the polymer matrix when the composition is cured.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the percolation limit and the ratio of 0D to 1D, and 2D nanostructures in the teaching of Liu et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726